— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered March 20, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which sought the suppression of identification testimony.
Judgment affirmed.
On cross-examination the prosecutor improperly attempted to invade the attorney-client relationship by asking the defen*163dant whether he had discussed with his attorney the idea of wearing sneakers into court. Whatever minimal prejudice might have arisen was alleviated by the court’s sustaining of defense counsel’s objection before the defendant could answer, and by its prompt curative instructions. Moreover, if the defendant believed that the curative instructions which were given were inadequate, he should have immediately made an application seeking further or more complete instructions (see, People v Santiago, 52 NY2d 865).
The remainder of the defendant’s contentions, including his pro se claims, have been examined and found to be without merit or unpreserved. Niehoff, J. P., Rubin, Eiber and Hooper, JJ., concur.